Case 2:20-cv-00077-JRG Document 52-1 Filed 08/27/20 Page 1 of 4 PageID #: 2791



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 CAPELLA PHOTONICS, INC.
                                                          Case No. 2:20-cv-00077-JRG
        Plaintiff,
 v.

 INFINERA CORPORATION, TELLABS,
 INC., TELLABS OPERATIONS INC.,
 CORIANT AMERICA INC., and CORIANT
 (USA) INC.,

        Defendants.

       DECLARATION OF CHRISTOPHER L. WANGER IN SUPPORT OF
        OPPOSITION OF PLAINTIFF CAPELLA PHOTONICS, INC. TO
  DEFENDANTS’ MOTION TO TRANSFER VENUE TO NORTHERN DISTRICT OF
                           CALIFORNIA


I, Christopher L. Wanger, declare and state as follows:


       1.      I am a partner with Manatt, Phelps & Phillips, LLP, attorneys for plaintiff Capella

Photonics, Inc. ("Capella") in the above-captioned action. Unless otherwise stated, I have

personal knowledge of the facts set forth herein.

       2.      Attached hereto as Exhibit 1 is a true and correct copy of excerpts of the

transcript of the deposition of the Defendants, Infinera Corporation, Tellabs, Inc., Tellabs

Operations Inc., Coriant America Inc. and Coriant (USA) Inc. by Jianwei Guo taken in this

matter on August 18, 2020 pursuant to F.R.C.P Rule 30(b)(6) (the “Guo Deposition”).

       3.      Attached hereto as Exhibit 2 is a true and correct copy of Exhibit 1 (Second

Amended Rule 30(b)(6) Deposition Notice to Defendants) to the Guo Deposition.

       4.      Attached hereto as Exhibit 3 is a true and correct copy of Exhibit 3 (Defendants’

Objections and Responses to Plaintiff's First Set of Interrogatories) to the Guo Deposition.


                                                 1
Case 2:20-cv-00077-JRG Document 52-1 Filed 08/27/20 Page 2 of 4 PageID #: 2792




        5.     Attached hereto as Exhibit 4 is a true and correct copy of Exhibit 4

(Capella_Infinera_000040535) to the Guo Deposition showing Infinera’s total U.S. employees

by state.

        6.     Attached hereto as Exhibit 5 is a true and correct copy of Exhibit 5 (biography of

Greg Greko) to the Guo Deposition.

        7.     Attached hereto as Exhibit 6 is a true and correct copy of Exhibit 6 (Corporate

Summary (Capella_Infinera_000045420-000045424)) to the Guo Deposition.

        8.     Attached hereto as Exhibit 7 is a true and correct copy of Exhibit 7 (Infinera

Corporation Organizational Chart dated July 7, 2020 (Capella_Infinera_000045414-

Capella_Infinera_000045416)) to the Guo Deposition.

        9.     Attached hereto as Exhibit 8 is a true and correct copy of Exhibit 8 (Infinera

Corporation Organizational Chart dated May 12, 2020 (Capella_Infinera_000045417-

Capella_Infinera_000045419)) to the Guo Deposition.

        10.    Attached hereto as Exhibit 9 is a true and correct copy of Exhibit 11 (Web

capture - Wikipedia entry - Coriant - with stamp) to the Guo Deposition.

        11.    Attached hereto as Exhibit 10 is a true and correct copy of excerpts of Infinera’s

Initial and Additional Disclosures dated June 8, 2020 in this matter.

        12.    Attached hereto as Exhibit 11 is a true and correct copy of the LinkedIn page of

Brian Nagle downloaded from https://www.linkedin.com/in/brian-nagle-b99a5/ and printed at

my direction on August 21, 2020.

        13.    Attached hereto as Exhibit 12 is a true and correct copy of the Order Setting

Claims Construction Deadlines entered by the Hon. Edward C. Chen on July 10, 2020 in Cisco




                                                 2
Case 2:20-cv-00077-JRG Document 52-1 Filed 08/27/20 Page 3 of 4 PageID #: 2793




Sys. Inc. v. Capella Photonics, Inc., N.D. Cal. Case No. 20-cv-01858-EMC. No trial date has yet

been set in the Cisco action.

       14.     Attached hereto as Exhibit 13 is a true and correct copy of a page downloaded

from the website located at http://www.tellabs.com/contact/ and filed by Capella Photonics, Inc.

in its prior patent infringement action against Tellabs, Inc., Tellabs Operations, Inc. and Coriant

(USA) Inc. in the Southern District of Florida Case No. 14-cv-60350-PAS on July 8, 2014 as

Dkt. # 67.

       15.     Attached hereto, as Exhibit 14 is a true and correct copy of excerpts of the

Motion to Transfer Venue filed by Tellabs Operations, Inc. and Coriant (USA) Inc. in the

Southern District of Florida Case No. 14-cv-60350-PAS on June 20, 2014 as Dkt. # 63.

       I declare under penalty of perjury of the laws of the United States that the foregoing is true

and correct.

       Executed on August 25, 2020 at Mill Valley, California.



                                                     /s/ Christopher L. Wanger
                                                      Christopher L. Wanger




                                                 3
Case 2:20-cv-00077-JRG Document 52-1 Filed 08/27/20 Page 4 of 4 PageID #: 2794




                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing document, entitled Declaration of

Christopher L. Wanger in Support of the Opposition of Plaintiff Capella Photonics, Inc. to

Defendant’s Motion to Transfer Venue to Northern District of California, was served on all counsel

of record who have consented to electronic service on this 25th day of August, 2020.


                                                    /s/ Robert D. Becker
                                                     Robert D. Becker
326738173.1




                                                4
